Citation Nr: 0909076	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-37 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wade Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Indianapolis, Indiana, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in January 2009.  A transcript of 
the hearing has been associated with the claims file.  


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.304(f) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

The Veteran asserts that he has PTSD as a result of combat 
service.  In the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval or 
air organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-


connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  This 
provision is intended to lighten the evidentiary burden of a 
veteran who claims a disease or injury was incurred in or 
aggravated by combat service.  38 U.S.C.A. § 1154(b)

In regard to the Veteran's combat status, the Board notes 
that while a November 2006 rating decision reflects the AOJ's 
determination that the Veteran did not engage in combat, via 
notation of a combat code of "1," in the September 2008 
supplemental statement of the case, the AOJ noted that the 
Veteran was a combat veteran, as is also noted in the 
September 2006 examination request.  Regardless, the record 
supports a finding that the Veteran is a combat veteran.  His 
DD 214 shows his military occupational specialty (MOS) during 
service in Vietnam was infantry indirect fire crewman, and 
his awards and decorations include a Combat Infantryman Badge 
(CIB).  Service personnel records reflect other duty during 
service in Vietnam, to include cannoneer and gunner, and 
campaigns listed include Vietnam Counter Offensive Campaign 
Phase III and TET Counter Offensive.  

In addition, the Veteran has related that the stressors to 
which he was exposed during service in Vietnam are associated 
with combat.  In correspondence received in July 2006, the 
Veteran reported having been the subject of enemy fire, to 
include grenade and mortar attacks, having flown on numerous 
air assault missions, and having pulled many bodies out of 
holes where mines had exploded.  The Board finds that the 
Veteran is a combat veteran and that his lay testimony and 
statements are accepted as conclusive evidence of the 
occurrence of the claimed stressors because the evidence is 
consistent with the circumstances, conditions or hardships of 
this Veteran's service.  


The remaining question is whether the Veteran has been 
diagnosed as having PTSD, and if so, whether that diagnosis 
is related to the Veteran's combat service in Vietnam.  In 
that regard, a January 2009 private examination report 
reflects that the Veteran's symptoms meet the relevant 
criteria for a diagnosis of PTSD as a result of combat 
experiences during service in Vietnam, to include having 
carried wounded fellow servicemen.  

The Board notes that while the October 2006 VA examiner 
stated that although the Veteran's symptoms, to include 
flashbacks of experiences in Vietnam and sleep disturbance, 
did not meet the criteria for a diagnosis of PTSD, his 
stressors did meet the criteria for PTSD, with the level of 
in-service traumatic stress to be of a mild-to-moderate 
degree.  In addition, while the report of examination notes 
no complaints of numbing of general responsiveness or 
avoidance of stimuli, a March 2006 VA record reflects that a 
PTSD screen was positive, with noted symptoms to include 
nightmares, avoidance of stimuli, and feeling numb or 
detached from others, activities, and/or his surroundings, as 
well as being constantly on guard, watchful, or easily 
startled.  

In this case, the Board has accorded more probative value to 
the January 2009 private opinion to the effect that the 
Veteran has PTSD related to combat experiences during service 
in Vietnam.  The Board finds the opinion to be competent and 
probative, and not wholly inconsistent with other evidence of 
record.  The January 2009 examiner reviewed the claims file, 
and provided a complete rationale based on reliable 
principles.  

In this case, the January 2009 private opinion establishes a 
current diagnosis of PTSD based on service in Vietnam and the 
Veteran's stressors are combat stressors.  38 C.F.R. § 
3.304(f).  The Board finds that the evidence, to include the 
Veteran's credible statements, the diagnosis of PTSD, and a 
determination of combat, together with the Veteran's MOS, 
CIB, and competent medical opinions, support a finding that 
PTSD is attributable to service.  Consequently, the benefits 
sought on appeal are granted.







ORDER

Service connection for PTSD is granted.  



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


